DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SHANNON M. STONE,
                             Appellant,

                                    v.

                          MARTIN S. STONE,
                             Appellee.

                              No. 4D17-2700

                               [May 3, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Fabienne B. Fahnestock, Judge; L.T.
Case No. 04-024292 (35) (91).

  Thomas W. Walters of Thomas W. Walters, P.A., Boca Raton, for
appellant.

  Lisa K. Bennett of Fischler & Friedman, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.